*1029ORDER
_JjThe Office of Disciplinary Counsel (“ODC”) has filed formal charges against respondent alleging that he engaged in the unauthorized practice of law after he was suspended by this court and engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Joseph F. LaHatte, Jr., Louisiana Bar Roll number 8102, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Joseph F. LaHatte, Jr. for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Joseph F. LaHatte, Jr. shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Greg G. Guidry Justice, Supreme Court of Louisiana